  USDC IN/ND case 2:14-cv-00101-JEM document 211 filed 05/06/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RICHARD SPINNENWEBER,          )
          Plaintiff,           )
                               )
     v.                        )                      CAUSE NO.: 2:14-CV-101-JEM
                               )
ROBERT LADUCER and             )
RED RIVER SUPPLY INCORPORATED, )
           Defendants.         )

                                             ORDER

       This matter is before the Court on a Motion for Costs [DE 210], filed by Defendants on

April 21, 2020. Plaintiff has not responded and the time to do so has passed.

       At the bench trial on March 9, 2020, Plaintiff did not offer any evidence or testimony as

part of his case-in-chief, and the Court granted Defendants’ motion for directed verdict.

Defendants reserved its right to move for costs unless there was an appeal. Plaintiff filed a Notice

of Appeal on April 1, 2020, and Defendants now seek recovery of their costs. Federal Rule of Civil

Procedure 54(d) provides for recovery of costs to the prevailing party unless otherwise prohibited.

28 U.S.C. § 1920 provides that the costs that may be recovered include fees for transcripts, printing

and witness fees, and costs of copies. 28 U.S.C. §1920(2), (3), (4). For the Court “to award costs

to a prevailing party, the court must determine that the expenses are allowable cost items and that

the amounts are reasonable and necessary.” Northbrook Excess & Surplus Ins. Co. v. Procter &

Gamble Co., 924 F.2d 633, 642 (7th Cir. 1991). Defendants seek $2,032.00 for transcripts and

$966.05 in travel expenses for a potential witness, for a total of $2,998.05. Plaintiff has not

objected to these costs, and the Court concludes that these are reasonable amounts for necessary

and allowable items.

                                                 1
  USDC IN/ND case 2:14-cv-00101-JEM document 211 filed 05/06/20 page 2 of 2


       Accordingly, the Court hereby GRANTS the Motion for Costs [DE 210] and ORDERS

Plaintiff to pay $2,998.05 in costs.

       So ORDERED this 6th day of May, 2020.

                                       s/ John E. Martin
                                       MAGISTRATE JUDGE JOHN E. MARTIN
                                       UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                          2
